DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Wooldridge (US 20080297402 A1) is considered the closest prior art to the claimed invention. Wooldridge is very similar to the instant application in that it discloses a plurality of antenna paths which are paired together with calibration signal paths to calibrate the antenna array.
Regarding claim 1, Wooldridge discloses 
A method comprising: 
switching on a plurality of first calibration paths (FIG. 1 depicts switches 122a-122e which turn on a plurality of first calibration paths which are the paths from the transmit processor to the pairs of antenna paths (for example the calibration path between antenna paths 120a and 120b; another first calibration path would include the calibration path between the transmit processor and antenna paths 120d and 120e); 
injecting a first calibration signal into each of a plurality of antenna paths via the first plurality of calibration paths, each of the plurality of antenna paths being coupled to a different one of a plurality of receivers (FIG. 1 depicts a plurality of first calibration paths which inject a first calibration signal into the plurality of antenna paths. This is shown where the transmit processor transmits the calibration signal into the pair of antenna paths 120a and 120b and each of the antenna paths are coupled to a different receiver (receiver module 138a and 138b). Therefore, one first calibration path couples the first pair of antenna paths on the far left and another calibration path couples a different pair of antenna paths on the far right; theses plurality of antenna paths are coupled to a different one of a plurality of receivers); 
receiving a plurality of first receiver signals, each of the plurality of first receiver signals being generated by a different one of the plurality of receivers in response to the first calibration signal (FIG. 1 depicts a plurality of receivers, 138a-138e, where each receiver sends a receiver signal to the receive processor; the figure depicts a plurality of first receiver signals that are generated by a respective receiver in response to a first calibration signal); 

injecting a second calibration signal into each of a plurality of antenna paths via the plurality of second calibration paths (FIG. 1 depicts that a second calibration signal [which can be configured as described in the limitation before] can be injected into each of the plurality of antenna paths via the plurality of second calibration paths via the switch configuration of the antenna paths); 
receiving a plurality of second receiver signals, each of the plurality of second receiver signals being generated by a different one of the plurality of receivers in response to the second calibration signal (FIG. 1 depicts this limitation as well, like the first receiver signals, a plurality of second receiver signals is generated by a different one of the plurality of receivers in response to a second calibration signal. Noting that the second calibration signal can be configured to couple different paths together via the configuration of the switches. These receiver signals are received at the receive processor); and 
calibrating the plurality of receivers based on the plurality of first receiver signals and the plurality of second receiver signals (Paragraph 0029, “By evaluating present amplitude and signal phase angle calibration verification characteristics relative to previous amplitude and signal phase angle calibration verification characteristics, processor 150 can determine whether the present calibration verification state of array element 120a-120e varies from a previous calibration verification state, and whether the variation between the present and previous states is significant, undesirable, or both. Where the variation between calibration verification states warrants a correction, array 105 may be adapted to a desirable calibration verification state using the respective difference characteristics of one or more respective array elements”; therefore, the first receiver signal and the second receiver signals can be compared to adapt to a desired calibration state).  

Regarding claim 1, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 1. Wooldridge does not disclose that the second calibrations paths are “switched off”, rather the switches depicted in Wooldridge configure the second calibration paths to a specified mode while the first calibration paths are configured to another calibration mode. In view of Applicant’s amendments to claim 1 further clarifying the invention as well as the Remarks filed with regards to rejections over the prior art, the claims are found to be allowable. Dependent claims 2-9 are allowed due to their dependency on allowed independent claim 1. 

Regarding claim 19, the same prior arts made of record and rationale used for claim 1 is applied. Similarly, dependent claim 20 is allowed due to its dependence on allowed independent claim 19. 

Regarding claim 10, the same prior arts made of record and rationale used for claim 1 is applied. Claim 10 additionally recites the limitation, “wherein each of the plurality of antenna paths, except for a first antenna path and a last antenna path, is coupled to a respective one of the plurality of first calibration paths and a respective one of the plurality of second calibration path”. Wooldridge does not disclose this limitation, as Wooldridge discloses a design where the first and last antenna paths are also coupled to calibration paths. Therefore, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 10. Dependent claims 11-18 are allowed due to their dependency on allowed independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648